United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2070
Issued: April 15, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 9, 20131 appellant filed a timely appeal from a March 12, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. The Board docketed the appeal as No. 13-2070.2
In its March 12, 2013 decision, OWCP found that appellant’s request for reconsideration
was untimely filed and failed to show clear evidence of error. In finding that the application was
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2) (2009). As OWCP’s
decision was issued on March 12, 2013, the 180-day computation begins March 13, 2013. One hundred and eighty
days from March 12, 2013 was September 9, 2013. Since using September 10, 2013, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the commercial carrier’s
delivery mark is considered the date of filing. The date of the commercial carrier’s delivery mark is September 9,
2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

Pursuant to 20 C.F.R. § 501.5(b), appellant submitted a timely request for oral argument before the Board. By
order dated February 26, 2014, the Board denied the request on the grounds that the arguments raised on appeal
could be adequately addressed in a decision based on the review of the record and, thus, oral argument would further
delay the issuance of a Board decision. Order Denying Request for Oral Argument, Docket No. 13-2070 (issued
February 26, 2014).

untimely, OWCP stated that the application had been received on December 12, 2012, which
was more than one year following the issuance of OWCP’s November 23, 2011 decision.
However, the record reflects that the reconsideration request was stamped as received on
November 21, 2012, prior to the expiration of the one-year time limit.
Pursuant to OWCP regulations at 20 C.F.R. § 10.607(a), for OWCP decisions issued on
or after August 29, 2011, a request for reconsideration must be received by OWCP within one
year of the date of OWCP’s decision for which review is sought.3 In this case, the request was
received November 21, 2012, which is less than one year after the issuance of the November 23,
2011 OWCP merit decision.
Since the application for reconsideration was within one year of OWCP’s decision for
which review is sought, it is timely. OWCP reviewed the application under a clear evidence of
error standard appropriate for an untimely request. The case will accordingly be remanded for
proper consideration of the timely reconsideration request pursuant to the criteria set forth in 20
C.F.R. § 10.606(b)(3). Following any necessary further development, OWCP shall issue an
appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2013 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

20 C.F.R. § 10.607(a) (2011); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.4 (October 2011). For decisions issued prior to August 29, 2011, the date of mailing was used to
determine timeliness. See 20 C.F.R. § 10.607(a) (2010).

2

